            Case 4:19-cv-01231-JSW Document 1 Filed 03/07/19 Page 1 of 7




 1   ROBERTA L. STEELE, SBN 188198 (CA)
     MARCIA MITCHELL, SBN 18122 (WA)
 2   AMI SANGHVI, SBN 4407672 (NY)
     U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
 3   San Francisco District Office
     450 Golden Gate Ave., 5th Floor West
 4   P.O. Box 36025
     San Francisco, CA 94102
 5   Telephone No. (415) 522-3071
     Fax No. (415) 522-3425
 6   ami.sanghvi@eeoc.gov

 7   Attorneys for Plaintiff

 8                                  UNITED STATES DISTRICT COURT

 9                                NORTHERN DISTRICT OF CALIFORNIA

10    U.S. EQUAL EMPLOYMENT OPPORTUNITY                       Case No.:
      COMMISSION,
11                                                            COMPLAINT
                     Plaintiff,                               CIVIL RIGHTS – EMPLOYMENT
12
                                                              DISCRIMINATION
13            vs.
                                                              JURY TRIAL DEMAND
14
      FIDELITY HOME ENERGY, INC.,
15
                     Defendant.
16

17                                      NATURE OF THE ACTION
18          The United States Equal Employment Opportunity Commission brings this action under Title
19   VII of the Civil Rights Act of 1964 and Title I of the Civil Rights Act of 1991 to correct unlawful
20   employment practices on the basis of national origin and to provide appropriate relief to Charging
21   Party Ayesha Faiz who was adversely affected by such practices. As alleged below, Fidelity Home
22   Energy, Inc. subjected Ms. Faiz to a hostile work environment based on her Afghan national origin
23   and constructively terminated her employment.
24                                     JURISDICTION AND VENUE
25          1.      Jurisdiction of this Court is invoked pursuant to 28 U.S.C. §§ 451, 1331, 1337, 1343
26   and 1345. This action is authorized and instituted pursuant to §706(f)(1) and (3) of Title VII of the
27   Civil Rights Act of 1964, as amended (Title VII), 42 U.S.C. §2000e-5(f)(1) and (3) and §102 of the

COMPLAINT                                                 1
            Case 4:19-cv-01231-JSW Document 1 Filed 03/07/19 Page 2 of 7




 1   Civil Rights Act of 1991, 42 U.S.C. §1981a.
 2          2.      Venue is proper in the United States District Court for the Northern District of
 3   California because the alleged unlawful employment practices were committed within the city of San
 4   Leandro and the county of Alameda.
 5                                   INTRADISTRICT ASSIGNMENT
 6          3.      This action is appropriate for assignment to the Oakland Division of this Court because
 7   the unlawful employment practices alleged were committed in Alameda County, which is within the
 8   jurisdiction of the Oakland Division.
 9                                           PARTIES
10          4.      Plaintiff, the Equal Employment Opportunity Commission (EEOC), is the agency of
11   the United States of America charged with the administration, interpretation, and enforcement of Title
12   VII, 42 U.S.C. § 2000e-5(f)(1) and (3).
13          5.      At all relevant times, Defendant, Fidelity Home Energy, Inc. (the Employer or
14   Defendant) has continuously been a California corporation doing business in the State of California
15   and the City of San Leandro, and has continuously had at least 15 employees.
16          6.      At all relevant times, Defendant has continuously been an employer engaged in an
17   industry affecting commerce, within the meaning of §701(b), (g) and (h) of Title VII, 42 U.S.C.
18   § 2000e(b), (g) and (h).
19                                 ADMINISTRATIVE PROCEDURES
20
            7.      More than 30 days before the filing of this lawsuit, Ayesha Faiz filed a timely charge
21
     with the EEOC alleging that Defendant violated Title VII.
22
            8.      On August 20, 2018, the EEOC issued to Defendant a Determination for Ayesha Faiz’s
23
     charge finding reasonable cause to believe, inter alia, that Defendant violated Title VII by subjecting
24
     Ms. Faiz to harassment and constructive discharge based on her national origin. The EEOC invited
25
     Defendant to join in informal conciliation methods in a collective effort toward a just resolution of
26
     Ms. Faiz’s charge.
27

COMPLAINT                                                 2
            Case 4:19-cv-01231-JSW Document 1 Filed 03/07/19 Page 3 of 7




 1            9.    On August 28, 2018, the EEOC sent Defendant a conciliation proposal outlining the
 2   terms required for resolution of the charge and claims described in the Determination referenced in
 3   paragraph 8, above.
 4            10.   The Commission engaged in communications with Defendant to provide Defendant the
 5   opportunity to remedy the discriminatory practices described in the Determination referenced in
 6   paragraph 8, above.
 7            11.   The EEOC was unable to secure from Defendant a conciliation agreement acceptable
 8   to the EEOC.
 9            12.   By letter dated September 7, 2018, the EEOC notified Defendant that the EEOC had
10   determined that further conciliation efforts would be futile or non-productive. The letter also informed
11   Defendant that the EEOC would not make any further efforts to conciliate Ms. Faiz’s charge.
12            13.   All conditions precedent to the initation of this lawsuit have been fulfilled.
13                                       STATEMENT OF CLAIMS
14                                First Claim – Hostile Work Environment
15            14.   Since at least November 12, 2015, Defendant Employer has engaged in unlawful
16   employment practices in violation of Section 703(a)(1) of Title VII, 42 U.S.C. §2000e-2(a)(1). These
17   practices, which continued on a regular basis, included subjecting Ms. Faiz to an offensive, abusive
18   and hostile work environment on the basis of her national origin.
19            15.   Defendant, Fidelity Home Energy, Inc. sells solar panels and other energy efficient
20   products. Defendant’s Owner, President and CEO is Bradley Smith.
21            16.   Ayesha Faiz is a Middle Eastern woman of Afghan descent.
22            17.   Ms. Faiz commenced her employment with Defendant on or around November 12,
23   2015. Defendant hired Ms. Faiz to work as a Representative Services Supervisor in Defendant’s
24   Representative Services Department in San Leandro, California. Employees in the Representative
25   Services Department contacted eligible customers known as “leads.” Ms. Faiz’s duties consisted
26   primarily of supervising the confirmation of appointments for Defendant’s sales staff to visit leads’
27   homes.

COMPLAINT                                                 3
            Case 4:19-cv-01231-JSW Document 1 Filed 03/07/19 Page 4 of 7




 1          18.     Within the first week of her employment, Ms. Faiz was advised of and personally
 2   observed Defendant’s adherence to a discriminatory practice of denying service to leads who
 3   Defendant’s employees perceived to be of Middle Eastern or Indian descent. Ms. Faiz understood,
 4   upon information and belief, that Defendant’s CEO, Bradley Smith, imposed the practice.
 5          19.     Defendant’s Representative Services Supervisor (RSS), Leata Tufano, informed Ms.
 6   Faiz about the discriminatory policy during her initial training. Ms. Tufano instructed Ms. Faiz to try
 7   to discern by last name whether a lead was of Middle Eastern or Indian descent and directed her to tell
 8   callers perceived to be Middle Eastern or Indian that Defendant did not have any available
 9   appointments, even when this was not true. Defendant’s RSS also charged Ms. Faiz to tell these callers
10   that Defendant would send them information about its services even though Defendant had no
11   intention to mail the information to them.
12          20.     Ms. Tufano also demonstrated for Ms. Faiz how to use Google to screen caller names
13   if she was uncertain whether the lead was Middle Eastern or Indian. She showed Ms. Faiz how to
14   search the lead’s name and view images of people with the same last name as a method to try to discern
15   the individual’s national origin. When Ms. Tufano concluded that the individual was likely Middle
16   Eastern or Indian, she cancelled the appointment.
17          21.     Ms. Faiz learned that Defendant used its internal database to track leads based on their
18   ethnicity. Defendant used an “Ethnicity” field to place leads on an internal Do Not Call list when their
19   names appeared to be Indian or Middle Eastern. Ms. Faiz also observed that Defendant’s employees
20   annotated database records for individuals who appeared to be Indian or Middle Eastern with
21   comments such as “Not Qualified” or “We Won’t Run This” or “Indian Name!” Ms. Faiz also saw a
22   post-it note on an employee’s computer that said, “No Indians.”
23          22.     Defendant instructed Ms. Faiz to insert comments, such as “NQ” or “Not Qualified” in
24   database notes for leads that she knew the company did not want to pursue because they were likely
25   Middle Eastern or Indian. Defendant also required Ms. Faiz to instruct subordinate telemarketers to
26   adhere to the discriminatory practice.
27          23.     Ms. Faiz followed Defendant’s instructions and rejected leads of perceived Middle

COMPLAINT                                                 4
            Case 4:19-cv-01231-JSW Document 1 Filed 03/07/19 Page 5 of 7




 1   Eastern or Indian descent, although she found the practice offensive. She was compelled to adhere to
 2   the discriminatory policy almost daily.
 3          24.      Defendant’s practice of discriminating against Middle Eastern and Indian potential
 4   customers caused Ms. Faiz considerable distress and anxiety, particularly since many of the people
 5   targeted by the policy had last names shared by members of her own family and community.
 6          25.      Throughout her tenure, Ms. Faiz raised her concerns about and objections to the
 7   discriminatory practice to multiple supervisors.     Nevertheless, the practice persisted causing a
 8   discriminatorily hostile work environment for Ms. Faiz.
 9          26.      The effect of the practices described in paragraphs 14 through 25 above has been to
10   deprive Ms. Faiz of equal employment opportunities and otherwise adversely affect her status as an
11   employee, because of her national origin, Afghan and Middle Eastern.
12          27.      The unlawful employment practices described in paragraphs 14 through 25 above were
13   intentional.
14          28.      The unlawful employment practices complained of in paragraphs 14 through 25 above
15   were done with malice or with reckless indifference to the federally protected rights of Ms. Faiz.
16                                    Second Claim – Constructive Discharge
17          29.      The EEOC hereby incorporates the allegations of paragraphs 1 through 25 above as
18   though fully set forth herein.
19          30.      Since the beginning of November 2015, and thereafter, Ms. Faiz endured a workplace
20   rife with discrimination directed toward Middle Eastern and Indian people. Almost daily, she was
21   required to adhere to a discriminatory practice that excluded customers of Middle Eastern and Indian
22   descent.     She questioned multiple supervisors about the policy and complained about it. Her
23   complaints were futile. Defendant continued to discriminate against Middle Eastern and Indian
24   potential customers.
25          31.      Unable to continue working under discriminatory conditions, Ms. Faiz sent a text to
26   Defendant on December 7, 2015 writing, in relevant part: “I’ve been really uncomfortable working
27   [here] knowing the company refuses to service middle easterners or Indians. . . It makes me sick to

COMPLAINT                                                 5
            Case 4:19-cv-01231-JSW Document 1 Filed 03/07/19 Page 6 of 7




 1   know that we refuse to service a particular ethnicity of people. We literally go out of our way to single
 2   them out.”
 3          32.     The acts of Defendant described in paragraphs 29 through 31 above and the First Claim
 4   for Relief made Ms. Faiz’s working conditions so intolerable that a reasonable person would have felt
 5   compelled to resign. Ms. Faiz felt compelled to resign and was constructively discharged on
 6   December 7, 2015.
 7          33.     The effect of the actions described in paragraphs 29 through 31 above has been to
 8   deprive Ms. Faiz of equal employment opportunities and otherwise adversely affect her status as an
 9   employee.
10          34.     The unlawful employment practices complained of in paragraphs 29 through 31 above
11   were intentional.
12          35.     The unlawful employment practices described in paragraphs 29 through 31 above were
13   done with malice or with reckless indifference to the federally protected rights of Ms. Faiz.
14                                          PRAYER FOR RELIEF
15          Wherefore, the EEOC respectfully requests that this Court:
16          36.     Grant a permanent injunction enjoining Defendant Employer, its officers, agents,
17   servants, employees, attorneys, successors, and all persons in active concert or participation with it,
18   from creating, failing to prevent and failing to promptly correct an offensive, abusive, intimidating,
19   and hostile work environment on the basis of national origin, and/or engaging in any other employment
20   practice that discriminates on the basis of national origin.
21          37.     Order Defendant Employer to institute and carry out policies, practices, and programs
22   which provide equal employment opportunities for workers of Afghan, Middle Eastern or Indian
23   descent, and which eradicate the effects of its past and present unlawful employment practices.
24          38.     Order Defendant Employer to make whole Ms. Faiz, by providing appropriate backpay
25   with prejudgment interest, in amounts to be determined at trial, and other affirmative relief necessary
26   to eradicate the effects of its unlawful employment practices, including but not limited to reinstatement
27   of Ms. Faiz.

COMPLAINT                                                  6
            Case 4:19-cv-01231-JSW Document 1 Filed 03/07/19 Page 7 of 7




 1            39.    Order Defendant Employer to make whole Ms. Faiz by providing compensation for
 2   past and future pecuniary losses resulting from the unlawful employment practices described above,
 3   including job search expenses and medical expenses, in amounts to be determined at trial.
 4            40.    Order Defendant Employer to make whole Ms. Faiz by providing compensation for
 5   past and future nonpecuniary losses resulting from the unlawful practices described above, including
 6   inconvenience, pain and suffering, loss of enjoyment of life, anxiety, stress, and humiliation, in
 7   amounts to be determined at trial.
 8            41.    Order Defendant Employer to pay Ms. Faiz punitive damages for its malicious and
 9   reckless conduct, as described above, in amounts to be determined at trial.
10            42.    Grant such further relief as the Court deems necessary and proper in the public interest.
11            43.    Award the EEOC its costs of this action.
12                                            JURY TRIAL DEMAND
13            The EEOC requests a jury trial on all questions of fact raised by its complaint.

14                                                  JAMES L. LEE
                                                    DEPUTY GENERAL COUNSEL
15
                                                    GWENDOLYN YOUNG REAMS
16                                                  ASSOCIATE GENERAL COUNSEL
17                                                  EQUAL EMPLOYMENT OPPORTUNITY
                                                    COMMISSION
18                                                  131 M Street, N.E.
                                                    Washington, DC 20507
19
     Dated:     March 7, 2019                       /S/ Roberta L. Steele
20                                                  ROBERTA L. STEELE
                                                    Regional Attorney
21

22   Dated:     March 7, 2019                       /S/ Marcia L. Mitchell
                                                    MARCIA L. MITCHELL
23                                                  Supervisory Trial Attorney
24
     Dated:     March 7, 2019                       /S/ Ami Sanghvi
25                                                  AMI SANGHVI
                                                    Senior Trial Attorney
26                                                  EQUAL EMPLOYMENT
                                                    OPPORTUNITY COMMISSION
27                                                  San Francisco District Office

COMPLAINT                                                  7
